Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 7 Oct 2021.
Claims 12, 18, and 20 were cancelled. Claims 1, 3, 4, 10, 15, 16, and 19 were amended. Claims 1-8, 10, 13-17, 19, and 21-22 are currently pending and have been examined.

			
Response to Arguments
Regarding the rejection under 35 USC 103
Applicant’s arguments with respect to claims 1-8, 10, 13-17, 19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites tracking data in line 7, the tracking data in line 17, and tracking data (no “the”) again in line 21. It is unclear whether this is the same tracking data as in lines 1 and 17, or different tracking data. For purposes of examination this is being interpreted as the same tracking data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10, 14-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 2014/0249866 to Popkey et. al. (“Popkey”) and in view of U.S. Patent Publication No. 20150193806 to Tarailo et. al. (“Tarailo”).
Claim 1:
Bayne discloses the following elements:
A system for tracking a guest comprising:
a first sensor positioned in range of an entrance to a queue line for an entertainment attraction; ([0055] access barrier to access a queue for an attraction; [0056] access barrier includes a detector)
a second sensor positioned in range of an exit from the queue line for the entertainment attraction; ([0055] entrance barrier at exit of a queue for an attraction; [0056] entrance barrier includes a detector)
a storage device in communication with the first sensor and the second sensor, the storage device configured to store tracking data corresponding to the guest being sensed at the queue line by the first sensor and the second sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
an interactive interface positioned proximate to the entertainment attraction and configured to be physically interacted with; ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
and a computer program stored on one or more non-transitory machine readable storage mediums having a set of instructions that when executed by one or more processors are configured to: ([0145] queue manager outputs threshold information to user devices and kiosks; [0170] queue manager collects aggregate data and analyses 
provide an interface on the interactive interface configured for receiving an input from the guest through the interaction of the interactive interface; ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
Bayne does not explicitly disclose offering a reward to the user via the interface. However, Seele discloses:
provide a reward to the guest based on the tracking data and the interaction with the interactive interface by the guest, ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
wherein the reward takes a form of any combination of a line bypass voucher, a price discount voucher, or a pass to access certain areas of a park; ([0084] reward may be a discount voucher; see also [0013], [0044])
store tracking data corresponding to the guest being sensed at the queue line by the first sensor and the second sensor; 
store a user account in the storage device to associate the reward to the user account; ([0039] system may store time and position data as sets of records associated with individuals; [0055] points may be banked by users participating in the points system)
and . 
Bayne does not explicitly disclose offering a reward to the user via the interface. However, Seele also discloses that the questions may be presented to a user in a queue line at a theme park. Seele, paragraph [0076]. Seele also discloses that the reward may be in the form of a discount as in [0013], [0044], and especially [0084]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046]. 
Bayne also discloses that the users can exchange the access parameters between them as in [0115], [0165]-[0166]. In combination with Seele’s rewards system, this discloses permitting the guest to trade the reward with another guest by associated the reward from the user account to a different user account. Nevertheless, in the interest of compact prosecution, Tarailo discloses a trading platform for user reward points as in [0074] particularly, in which the user may transfer a reward point from their account to another user’s account. Tarailo also discloses that the rewards may be granted based on users’ completions of surveys 
Examiner notes that the claim only requires that the interface provides a reward to the guest; it does not recite that the interface displays the reward to the guest. Nevertheless, Popkey discloses kiosks located throughout an amusement park (paragraph [0049]), that the user can access their account via the kiosk (paragraph [0051]), and that users may be provided rewards to their accounts (paragraph [0069]). Popkey also discloses access terminals near individual attractions (paragraph [0065]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the account-access kiosks of Popkey with the reward based interactive interface of Bayne in view of Seele in order to allow patrons to “purchase goods and/or services by passing their unique identification (ID) across readers located throughout the venue.” Popkey, paragraph [0046]. 
Claim 2:
Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 1, above. Bayne also discloses:
wherein the interface comprises a . ([0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
 a touch screen kiosk for customer interaction (paragraph [0049]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the touch screen kiosk of Popkey for the interactive interface of Bayne in view of Seele. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Therefore, claim 2 is obvious over Bayne in view of Seele and Popkey. 
Claim 4:
Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 1, above. Bayne also discloses interactive interfaces proximate to the queue (paragraphs [0069], [0094]). Seele also discloses:
wherein the interactive interface is configured to offer a purchase to the guest. ([0044] offered incentives may be conditional on a future purchase; [0048]-[0049] incentive system may offer incentives to person; incentive system may be co-located with other elements; see also Fig. 3, element 330)
Bayne discloses an interactive interface proximate to a queue. Seele discloses offering purchases to users via a system element within a monitoring area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of 
Claim 5:
Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 1, above. Bayne also discloses:
a second interface in communication with the interface. ([0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
Claim 6:
Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 5, above. Bayne also discloses interactive interfaces proximate to the queue (paragraphs [0069], [0094]). Seele also discloses:
wherein the interface is configured to receive a message from the guest and transmit the message to the second interface. ([0045] monitoring system is configured to receive signals from user signaling mechanism; [0047] monitoring system receives signal to monitor guest; monitoring system offers the resulting incentives to the user; [0049] monitoring system may be co-located or single unit with other elements including interface; see also Fig. 3, element 330; [0057] personal interface device can be used to receive audio and text information, as well as reward information, from system)

To the extent that Bayne in view of Seele may be found as failing to disclose a messaging system as claimed, Popkey discloses that users can message other users via the account administration screen of a device (paragraph [0058]), and that users can access their accounts via venue kiosks (paragraph [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the account access kiosks of Popkey with the reward based interactive interface of Bayne in view of Seele in order to allow patrons to “purchase goods and/or services by passing their unique identification (ID) across readers located throughout the venue.” Popkey, paragraph [0046]. Therefore, claim 6 is obvious over Bayne in view of Seele and Popkey.
Claim 7:
Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 1, above. Bayne also discloses:
wherein the first sensor or the second sensor is a camera. ([0082] waiting time may be determined by an image captured by a camera) 

Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 1, above. Bayne also discloses:
wherein the first sensor or the second sensor is a radio frequency identification (RFID) reader. ([0110] unique identifier may be determined by RFID transmission)
Claim 10:
Bayne discloses the following elements:
A system for tracking a guest comprising: ([0055] users are provided portable modules; [0083] system tracks location of portable modules)
a sensor positioned in range of a queue line; ([0055] access barrier to access a queue for an attraction; [0056] access barrier includes a detector)
a storage device in communication with the sensor, the storage device configured to store data corresponding to the guest being sensed by the sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
and a  screen for receiving input from the guest; ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
one or more processors in communication with non-transitory machine readable medium having stored thereon a set of instruction that when executed by the one or more processors are configured to: ([0145] queue manager outputs threshold information to user devices and kiosks; [0170] queue manager collects aggregate data and analyses it accordingly – the queue manager is a computer program stored on a machine)
communicate with the storage device, to determine (1) an elapsed time that the guest was in the queue line based upon the guest being sensed by the sensor ([0064] system stores the time the user entered the access queue and the time the user left the access queue; individual wait time is determined based on stored time user entered access queue and left the access queue; [0060] user leaves access queue through entrance barrier and time is stored; [0070] barriers are in communication with a processor)
Bayne does not explicitly disclose offering a reward to the user via the interface. However, Seele discloses:
(2) a reward for the guest based upon the guest being sensed by the sensor and input being received by the guest through the kiosk, 
wherein the reward takes a form of any combination of a line bypass voucher, a price discount voucher, or a pass to access certain areas of a park; ([0084] reward may be a discount voucher; see also [0013], [0044])
store a user account in the storage device; ([0039] system may store time and position data as sets of records associated with individuals; [0055] points may be banked by users participating in the points system)
associate the reward to the user account; ([0039] system may store time and position data as sets of records associated with individuals; [0055] points may be banked by users participating in the points system)
and 
Bayne does not explicitly disclose offering a reward to the user via the interface. Seele discloses rewarding a user based on time spent waiting for goods or services and for answering survey questions while in line. Seele, paragraph [0018]. Seele also discloses a display near a queue for interaction by the customer and rewarding the user for the interaction. Seele, paragraph [0046]. Seele also discloses that the questions may be presented to a user in a queue line at a theme park. Seele, paragraph [0076]. Seele also discloses that the reward may be in the form of a discount as in [0013], [0044], and especially [0084]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is 
Bayne also discloses that the users can exchange the access parameters between them as in [0115], [0165]-[0166]. In combination with Seele’s rewards system, this discloses permitting the guest to trade the reward with another guest by associated the reward from the user account to a different user account. Nevertheless, in the interest of compact prosecution, Tarailo discloses a trading platform for user reward points as in [0074] particularly, in which the user may transfer a reward point from their account to another user’s account. Tarailo also discloses that the rewards may be granted based on users’ completions of surveys as in [0046]. It would have been obvious to one having ordinary skill in the art to include in the rewards exchange platform disclosed by Bayne in view of Seele the rewards trading platform as disclosed by Tarailo in order to “increase[s] customer participation in… [a] survey.” Tarailo, paragraph [0062].
Seele also discloses that the user may interact with a display near a queue as set forth above. Neither Bayne nor Seele explicitly disclose that the interface comprises a touch screen. However, Popkey discloses a touch screen kiosk for customer interaction (paragraph [0049]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the touch screen kiosk of Popkey for the interactive interface of Bayne in view of Seele. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 10, above. Bayne also discloses reporting the location of the portable module (paragraph [0083]), and that the portable device may be used to find a missing person (paragraphs [0113]-[0114]). Neither Bayne nor Seele disclose displaying a location corresponding to a second guest. However, Popkey discloses: 
wherein the kiosk is further configured to display, via the touch screen, a location corresponding to a second guest in response to interaction with the touch screen by the guest. ([0050] system records last known location of associated RFID bracelet; patron can track associated RFID bracelets; [0049] touch screen kiosk for customer interaction)
Bayne also discloses reporting the location of the portable module, and that the portable device may be used to find a missing person. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the position tracking system of Bayne in view of Seele the ability to track a second user as taught by Popkey because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, claim 14 is obvious over Bayne in view of Seele and Popkey.
Claim 15:
Bayne discloses the following elements:
A method for tracking a guest comprising: ([0055] users are provided portable modules; [0083] system tracks location of portable modules)
providing a storage device; ([0060] controller stores indications of user time in access queue)
positioning a first sensor in range of an entrance area of an entertainment attraction; ([0055] access barrier to access a queue for an attraction; [0056] access barrier includes a detector)
positioning a second sensor in range of an exit area of the entertainment attraction; ([0055] entrance barrier at exit of a queue for an attraction; [0056] entrance barrier includes a detector)
detecting the guest via the first sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
detecting the guest via the second sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
determining data corresponding to time elapsed from detection of the guest via the first sensor to detection of the guest via the second sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; individual wait time is determined based on stored time user entered access queue and 
transmitting the data for storage; ([0064] system stores the time the user entered the access queue and the time the user left the access queue)
positioning an interface for interaction by the guest by ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
receiving an input from the guest through the interface; ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
Bayne does not explicitly disclose offering a reward to the user via the interface. However, Seele discloses:
and determining, with a processor, a reward for the guest based upon both the data and the interaction by the guest with the interface, ([0046] a display near a queue for interaction by the customer and rewarding the user for the interaction; [0018] rewarding a user based on time spent waiting for goods or services and for answering survey questions while in line; [0076] questions may be presented to a user in a queue line at a theme park)
wherein the reward takes a form of any combination of a line bypass voucher, a price discount voucher, or a pass to access certain areas of a park; ([0084] reward may be a discount voucher; see also [0013], [0044])
storing one or more user accounts in the storage device; ([0039] system may store time and position data as sets of records associated with individuals; [0055] points may be banked by users participating in the points system)
associating the reward to the user accounts; ([0039] system may store time and position data as sets of records associated with individuals; [0055] points may be banked by users participating in the points system)
and . 
Bayne does not explicitly disclose offering a reward to the user via the interface. However, Seele also discloses that the questions may be presented to a user in a queue line at a theme park. Seele, paragraph [0076]. Seele also discloses that the reward may be in the form of a discount as in [0013], [0044], and especially [0084]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046]. 
Bayne also discloses that the users can exchange the access parameters between them as in [0115], [0165]-[0166]. In combination with Seele’s rewards 
Examiner notes that the claim only requires that the interface provides a reward to the guest; it does not recite that the interface displays the reward to the guest. Nevertheless, Popkey discloses kiosks located throughout an amusement park (paragraph [0049]), that the user can access their account via the kiosk (paragraph [0051]), and that users may be provided rewards to their accounts (paragraph [0069]). Popkey also discloses access terminals near individual attractions (paragraph [0065]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the account-access kiosks of Popkey with the reward based interactive interface of Bayne in view of Seele in order to allow patrons to “purchase goods and/or services by passing their unique identification (ID) across readers located throughout the venue.” Popkey, paragraph [0046]. 

Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 15, above. Bayne also discloses terminals that may be combined with public displays, wherein a user presents a portable module to terminal to highlight attractions for which user has eligible entry access criteria. Bayne, paragraph [0094]. Bayne does not disclose transmitting the input for storage. Seele discloses:
and transmitting the input and storing the input received from the guest input from the guest for storage in the storage device. ([0053] system stores person specific information including duration of participation; [0045] monitoring system is configured to receive signals from user signaling mechanism; user can signal when to begin and end monitoring; [0049] monitoring system may be co-located or single unit with other elements including interface; see also Fig. 3, element 330)
Bayne discloses an interactive display near a queue for a line. Seele discloses an interactive display that stores participation information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046].
Claim 19:
Bayne in view of Seele discloses the elements of claim 15, above. Bayne also discloses a system that can receive user input (paragraph [0094]). Seele also discloses that the [0057] personal interface device can be used to receive audio and 
sending a communication to the guest corresponding to the reward. ([0069] user is given discounts and reward points; [0053] system can send notifications to patrons via their personal communication devices; [0073] system can send push notifications and real time price adjustments (discount) to user’s device)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reward information system of Bayne in view of Seele the reward communication of Popkey because since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 21:
Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 1, above. Bayne also discloses:
wherein the interface comprises a user interface element for interaction by the guest. ([0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 2014/0249866 to Popkey et. al. (“Popkey”) in view of U.S. Patent Publication No. 20150193806 to Tarailo et. al. (“Tarailo”) and further in view of U.S. Patent Publication No. 2001/0029483 to Schultz et. al. (“Schultz”).
Claim 3:
Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 1, above. Tarailo discloses rewarding a user for completing a survey, as in [0046]. However, none of Bayne, Seele, Tarailo, or Popkey explicitly disclose receiving customer satisfaction feedback. However, Schultz discloses:
wherein the interactive interface is configured to accept customer satisfaction feedback from the guest. ([0041] kiosk can conduct customer satisfaction surveys)
Bayne in view of Seele, Tarailo, and Popkey discloses an interface for customer interaction. Schultz discloses customer satisfaction feedback from the guest. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the customer satisfaction input of Schultz for the survey based reward system of Bayne in view of Seele, Tarailo, and Popkey. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 


Bayne in view of Seele discloses the elements of claim 16, above. Bayne also discloses a system that can receive user input (paragraph [0094]). Seele also discloses receiving user input (paragraph [0046]). Tarailo discloses rewarding a user for completing a survey, as in [0046]. However, none of Bayne, Seele, Tarailo, or Popkey explicitly disclose receiving customer satisfaction feedback. However, Schultz discloses:
wherein the input front the guest comprises a satisfaction level of the guest. ([0041] kiosk can conduct customer satisfaction surveys)
Bayne in view of Seele, Tarailo, and Popkey discloses an interface for customer interaction. Schultz discloses customer satisfaction feedback from the guest. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the customer satisfaction level input of Schultz for the survey based reward system of Bayne in view of Seele, Tarailo, and Popkey. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 2014/0249866 to Popkey et. al. (“Popkey”) in view of U.S. Patent .
Claim 13:
Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 10, above. Bayne also discloses: 
wherein the processor is further configured to . ([0062] the system monitors the sensors and analyzes the data including throughput and wait times; [0065] multiple waiting times are analyzed to adjust the access criteria to control access queue)
To the extent that Bayne does not explicitly recite generating a report, Backer discloses generating reports on data such as average wait time (paragraph [0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the analysis system of Bayne in view of Seele, Tarailo, and Popkey the ability to generate reports as taught by Backer because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent .
Claim 22:
Bayne in view of Seele, Tarailo, and Popkey discloses the elements of claim 21, above. Bayne also discloses that a user presents a portable module to a terminal to highlight attractions for which user has eligible entry access criteria (paragraph [0094]). None of Bayne, Seele, Tarailo, or Popkey explicitly disclose a button. However, Sullivan discloses:
wherein the user interface element is a button. ([0044] graphical user interface includes a button)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the interactive display of Bayne in view of Seele, Tarailo, and Popkey the ability to interact with the interface via a button as taught by Sullivan because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 



/M.E.C./Examiner, Art Unit 3628                                                                                                    
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628